Title: IV. Draft Checklist of Preparations, 5 May 1804
From: Jefferson, Thomas
To: 


            
              
              before 5 May 1804
            
            to be done here.
            a copy of the plat of partition to be made out & accompany the bill.
            
            a new deed to be prepared & executed by John R. Kerr & Sarah for her share as will descended from her father as from Wm.
            
            Charles Henderson’s ratificn to be recorded // done
            
             Kentucky.
            mrs Henderson’s deed to be proved or acknoleged // done
            James L’s mortgage do. // done
            Isham’s deed to be ratified // done
            mrs Henderson’s decln in writing or before witnesses that the articles of agreemt between her & John did not give him a title—no considn
            James L’s deed of the lands of the 5. infants to be recorded // done.
            Hill, one of the 5. has confirmed his deed since coming of age, in Kentucky, proved there, & sent on here to be recorded.
            
            Mr. Peyton to inform mr Stuart that on consultation here with his counsel & others he had found that from the variety of interests in the lands of Bennet Henderson still to be settled, and the complication of them, it would be better to throw the whole into a single suit in Chancery and put it into the hands of the Chancellor at Richmd. where he has nothing to fear from the combinations of the parties or ignorance or prejudices of the judge: that therefore he had got a bill embracing all the facts drawn here, where they are known in all their minutiae, and was advised to send it to him to get it substituted as an amended bill in place of the mere bill of injunction agt John, and asking process against other defs. that he has written to mr Hay to aid
            
            has James L. any property here which can be attached
            does not the Canal go thro’ his 2. ac. lot No. 9.
            on whose land the warehouse? Sarah’s
            the distillery? John’s
            what are the lots in Milton to which we are entitled?
            answer. the unsold back lots. about 15. or 20.
            except John’s part in them.
          